October 13, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  PROFESSIONAL DIRECTIONAL ENTERPRISES D/B/A PROFESSIONAL
                   DIRECTIONAL, Appellant

NO. 14-15-00456-CV                          V.

TONYA KELLEY, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
  GARLAND RICKIE KELLEY AND AS NEXT FRIEND FOR KARSYN I.
KELLEY AND WILLIAM J. KELLEY, MINORS AND MATTHEW KELLEY,
                           Appellees
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on February 20, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Professional Directional Enterprises d/b/a Professional Directional.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.